Citation Nr: 1112661	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  06-24 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to special monthly compensation (SMC) by reason of being in need of the aid and attendance of another person or at the housebound rate.



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from February 1997 to February 2001.   

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the RO in Baltimore, Maryland.

Most recently, the jurisdiction of the case has been transferred to the RO in Philadelphia, Pennsylvania.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence; all relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  Service connection is currently in effect for: posttraumatic stress disorder (PTSD), 100 percent disabling; irritable bowel syndrome, 30 percent disabling; residuals of a head injury with narcolepsy, 20 percent disabling; and fat necrosis of the right thigh, 10 percent disabling.

3.  The service-connected disabilities are shown to render the Veteran incapable of protecting herself from the hazards and dangers incident to her daily life without the regular aid and attendance of another person.



CONCLUSION OF LAW

The criteria for the assignment of SMC based on the need for regular aid and attendance of another are met.  38 U.S.C.A. §§ 1114(l), 1114(s) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350(b), 3.350(i), 3.352(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the benefit sought on appeal with regard to the SMC issue.

To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required.  


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

SMC is payable to a veteran for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less, or being permanently bedridden or so helpless as a result of service- connected disability that he or she is in need of the regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l)(West 2002); 38 C.F.R. § 3.350(b) (2010).

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2010).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable decision is permissible.  Particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  

It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2007); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present." Turco, 9 Vet. App. at 224. 

"Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. 
§ 3.352(a) (2010).

To establish entitlement to SMC based on housebound status under 38 U.S.C.A.
§ 1114(s), the evidence must show that a veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i) (2010).  

In this case, the service-connected posttraumatic stress disorder (PTSD) is rated as 100 percent disabling.  The other service-connected disabilities include those of irritable bowel syndrome, rated 30 percent disabling; residuals of a head injury with narcolepsy, rated 20 percent disabling; and fat necrosis of the right thigh, rated 10 percent disabling.  

The Veteran in this case had been found to be permanently and totally disabled for nonservice connected pension purposes from January 2004, as well as being entitled to special monthly pension based on her housebound status.  

The Board finds that SMC based on the need for regular aid and attendance is warranted in this case.  A disability report from the Social Security Administration (SSA) shows the Veteran needed her mother's help to care for her personal needs.  A February 2006 evaluation from SSA revealed the Veteran usually stayed home and was isolated.    

The statements of the Veteran show that she needed assistance with driving to medical appointments, cooking, cleaning, laundry and shopping.  She has also indicated that she spent a lot of time in bed.  See notice of disagreement dated in December 2005 and August 2006 VA Form 9.  

The VA outpatient treatment records and reports of VA examination show the Veteran has been unable to maintain employment for any great length of time or complete her education due to the service-connected narcolepsy and PTSD.  

The most recent report of VA examination dated in October 2009 found that the Veteran avoided going out in public and that her mother took leave from work to help transport the Veteran to doctor and other appointments secondary to an inability to drive for long periods of time or distances when she was experiencing anxiety.   

The examiner noted that the Veteran was able to attend to her personal needs, such as dressing or grooming and assisted with some household chores, but remained dependent on her parents for most of this assistance.    

The service-connected PTSD was found to have a significant and pronounced effect on the Veteran's occupational and interpersonal/social functioning given that there were times when the Veteran found it difficult or impossible to interact with others or complete educational or occupational pursuits.  

The examiner found that, given the Veteran's chronic levels of emotional distress, which might increase with the birth of her child, and her current need for assistance from her family, the Veteran met the criteria required for aid and attendance care.  

The medical evidence shows that the service-connected disabilities create a disability picture that results in the Veteran needing regular care or assistance to accomplish the basis activities of life and as likely as not causes her to require assistance in protecting herself from the hazards or dangers in her daily life.  

Thus, in resolving all reasonable doubt in the Veteran's favor, an increased rate of SMC based on the need for aid and attendance is warranted.


ORDER

An increase in SMC based on the need for aid and attendance is granted, subject to the regulation controlling disbursement of VA monetary benefits.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


